   Case 1:18-cv-00244-SPB-RAL Document 18 Filed 07/08/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VASILIY ERMICHINE,                             )
               Petitioner,                     )
                                               )
               v.                              )       C.A. No. 18-244 Erie
                                               )
WARDEN OF FCI McKEAN,                          )
               Respondent.                     )



                                   MEMORANDUM ORDER

       This action for habeas corpus relief was received by the Clerk of Court on August 27,

2018. In his habeas petition, Petitioner seeks relief under 28 U.S.C. § 2241, pursuant to the

“savings clause” of 28 U.S.C. 2255(e), which allows a federal prisoner to challenge the validity

of his underlying conviction where it “appears that the remedy by [§2255 petition] is inadequate

or ineffective to test the legality of his detention.” The petition was referred to United States

Magistrate Judge Richard A. Lanzillo, for report and recommendation in accordance with the

Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local Rules for

Magistrate Judges.

       On June 5, 2019, Magistrate Judge Lanzillo issued a Report and Recommendation

(“R&R”) recommending that the petition be dismissed because it fails to satisfy the requirements

of 28 U.S.C. § 2255(e). [ECF No. 16]. In particular, Judge Lanzillo concluded that “none of

[Petitioner’s] claims are premised upon the theory that he is being detained for conduct that has

been rendered non-criminal by an intervening decision of statutory construction issued by the

Supreme Court.” (Id. at p. 9). Petitioner has filed Objections to the R&R contending that he is

actually innocent, but failing to show, or even argue, that he is being detained for conduct that

has been rendered non-criminal by an intervening Supreme Court decision.


                                                   1
      Case 1:18-cv-00244-SPB-RAL Document 18 Filed 07/08/19 Page 2 of 2



         After de novo review of the petition and documents in the case, together with the report

and recommendation and Petitioner’s objections thereto, the following order is entered:

         AND NOW, this 8th day of July, 2019,

         IT IS HEREBY ORDERED that the within petition for a writ of habeas corpus is

DISMISSED, with prejudice, and the report and recommendation of Magistrate Judge Lanzillo,

issued on June 5, 2019 [ECF No. 16], is adopted as the opinion of this Court. As there are no

further matters pending before the Court relative to the instant petition, the Clerk is directed to

mark this case “CLOSED.”



                                               _____________________________
                                               SUSAN PARADISE BAXTER
                                               United States District Judge


cc:      The Honorable Richard A. Lanzillo
         United States Magistrate Judge

         All parties of record




                                                  2
